DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. Kwon teaches that the fixing member (binding unit 241, 242) comprises adhesive material [paragraph 0135-0141].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "…the adhesive layer is inclined….." in line 1-2.  This adhesive layer is not the same adhesive recited in claims 1 and 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schormann et al (US 2008/0274394) in view of Kwon et al (US 2016/0104871).
Regarding claim 1, Schormann et al. teaches an electrode assembly (Fg.5) comprising: a plurality of positive electrodes and a plurality of negative electrodes (Fig.6 “cathode K”, “anode A” [0061]), alternately and repeatedly stacked (Fig. 5); a plurality of separators (Fig. 5 “separators S”) between the 8]; positive electrodes and the negative electrodes, respectively, to protrude from the positive electrodes and the negative electrodes (Fig. 5) and stacked such that first surfaces at edges thereof face each other (Fig. 5); and a fixing member (Fig. 5 “adhesive bond K1” [0061]) comprising an adhesive layer adhered to the first surfaces of separators of the plurality of separators that are facing each other. (Fig. 5).

Schormann is silent as to wherein the adhesive layer is spaced apart from ends of the positive electrodes and the negative electrodes 4, Kwon et al. teaches an electrode assembly (200) comprising a plurality of positive electrodes and a plurality of negative electrodes (Fig. 20-21; #210 # 220), alternately and repeatedly stacked; a plurality of separators (Fig. 20-21 #215, #216) between the positive electrodes and the negative electrodes respectively, to protrude from the positive electrodes and the negative electrodes and stacked such that first surfaces at edges thereof face each other; and a fixing member (Fig. 20-21; binding unit 241, 242) adhered to the first surfaces of separators of the plurality of separators that are facing each other wherein the fixing member (binding unit 241, 242) is spaced apart from ends of the positive electrodes and the negative electrodes. Kwon et al. also teaches that the fixing member (binding unit 241, 242) comprises adhesive material [paragraph 0135-0141].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of Schormann et al. spaced apart from ends of the positive electrodes and the negative electrodes as taught in Kwon et al. in order to obtain a more flexible battery that is more durable and stable. [Kwon et al. 0006].

Regarding claim 3, Schormann et al. teaches the adhesive layer (Fig. 5 “adhesive bond K1” [0061]) surrounds ends of the separators (Fig. 5 “separators 8”).
Regarding claim 5, Schormann et al. teaches wherein the adhesive layer (Fig. 5 “adhesive bond K1” [0061]) is arranged at a regular interval along the edge. (Fig. 5).

Regarding claim 6, Schormann et al. teaches the adhesive layer (Fig. 5 “adhesive bond K1” [0061]) is continuously linear in a direction in which the separators (Fig. 5 “separators S”) overlap. (Fig. 5).
Regarding claim 18, Schormann et al. teaches an electrode assembly (Fg.5) 
comprising: a plurality of positive electrodes and a plurality of negative electrodes 
(Fig.6 “cathode K”, “anode A” [0061]), alternately and repeatedly stacked (Fig. 5); a plurality of separators (Fig. 5 “separators S”) between the 8]; positive electrodes and the negative electrodes, respectively, to protrude from the positive electrodes and the negative electrodes (Fig. 5) and stacked such that first surfaces at edges thereof face each other (Fig. 5); and a fixing member (Fig. 5 “adhesive bond K1” [0061]) comprising a fixing member comprising an adhesive adhered to the first surfaces of separators of the plurality of separators that are facing each other. (Fig. 5).
Schormann is silent as to wherein the adhesive layer is spaced apart from ends of the positive electrodes and the negative electrodes 4, Kwon et al. teaches an electrode assembly (200) comprising a plurality of positive electrodes and a plurality of negative electrodes (Fig. 20-21; #210 # 220), alternately and repeatedly stacked; a plurality of separators (Fig. 20-21 #215, #216) between the positive electrodes and the negative electrodes respectively, to protrude from the positive electrodes and the negative electrodes and stacked such that first surfaces at edges thereof face each other; and a fixing member (Fig. 20-21; binding unit 241, 242) adhered to the first surfaces of separators of the plurality of separators that are facing each other wherein the fixing member (binding unit 241, 242) is spaced apart from ends of the positive electrodes and the negative electrodes. Kwon et al. also teaches that the fixing member (binding unit 241, 242) comprises adhesive material [paragraph 0135-0141].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of Schormann et al. spaced apart from ends of the positive electrodes and the negative electrodes as taught in Kwon et al. in order to obtain a more flexible battery that is more durable and stable. [Kwon et al. 0006].

11. Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schormann et al (US 2008/0274394) in view of Kwon et al (US 2016/0104871)  as applied to claim 1 above and further in view of Ohsawa et al. (US 20170279113 A1).
Regarding claim 4, Schormann et al. is silent as to wherein the fixing member further comprises an insulating member adhered to an upper surface of an uppermost separator of the plurality of separators and a lower surface of a lowermost separator of the plurality of separators. Ohsawa et al. teaches an electrode assembly (Fig. 1) comprising: a plurality of positive electrodes and a plurality of negative electrodes (Fig. 1, #1/#2 & #4/#5, [0047]), alternately and repeatedly stacked (Fig. 1); a plurality of separators (Fig. 1, #3, [0051-0052]) between the positive electrodes and the negative electrodes, respectively, to protrude from the positive electrodes and the negative electrodes and stacked such that first surfaces at edges thereof face each other (Fig. 1); and a fixing member (Fig. 1, “sealing portion 6”) adhered to the first surfaces of separators of the plurality of separators that are facing each other (Fig. 1), wherein the fixing member (Fig. 1, “sealing portion 6”) further comprises an insulating member [0172] adhered to an upper surface of an uppermost separator of the plurality of separators and a lower surface of a lowermost separator of the plurality of separators. (Fig. 1); wherein the fixing member (Fig. 1, “sealing portion 6”) is inclined with respect to the direction in which the separators overlap (Fig. 1, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of Schormann et al. comprise an insulating member as taught in Ohsawa et al. in order to ensure long-term reliability and safety [Ohsawa et al.0052].

Regarding claim 7, Schormann et al. is silent as to wherein the adhesive layer is inclined with respect to the direction in which the separators overlap. Ohsawa et al. teaches an electrode assembly (Fig. 1) comprising: a plurality of positive electrodes and a plurality of negative electrodes (Fig. 1, #1/#2 & #4/#5, [0047]), alternately and repeatedly stacked (Fig. 1); a plurality of separators (Fig. 1, #3, [0051-0052]) between the positive electrodes and the negative electrodes, respectively, to protrude from the positive electrodes and the negative electrodes and stacked such that first surfaces at edges thereof face each other (Fig. 1); and a fixing member (Fig. 1, “sealing portion 6”) adhered to the first surfaces of separators of the plurality of separators that are facing each other (Fig. 1); wherein the fixing member (Fig. 1, “sealing portion 6”) is inclined with respect to the direction in which the separators overlap (Fig. 1, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of Schormann et al. comprise an insulating member as taught in Ohsawa et al. in order to ensure long-term reliability and safety [Ohsawa et al.0052].

12. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schormann et al (US 2008/0274394) in view of Kwon et al (US 2016/0104871) as applied to claim 1 above and further in view of Ohsawa et al. (US 2017/0279113) and Kawabe (US 2017/0244087).
Regarding claim 8, Schormann et al. is silent as to wherein the separator comprises a polyolefin series, and the fixing member comprises a polyolefin grafted with maleic anhydride. Ohsawa et al. teaches an electrode assembly (Fig. 1) comprising: a plurality of positive electrodes and a plurality of negative electrodes (Fig. 1, #1/#2 & #4/#5, [0047]), alternately and repeatedly stacked (Fig. 1); a plurality of separators (Fig. 1, #3, [0051-0052]) between the positive electrodes and the negative electrodes, respectively, to protrude from the positive electrodes and the negative electrodes and stacked such that first surfaces at edges thereof face each other (Fig. 1); and a fixing member (Fig. 1, “sealing portion 6”) adhered to the first surfaces of separators of the plurality of separators that are facing each other (Fig. 1), wherein the separator comprises a polyolefin series [0156-0158] and the fixing member (Fig. 1, “sealing portion 6”) comprises a polyolefin [0172].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the separator and fixing member of Schormann et al. comprise a polyolefin as taught in Ohsawa et al. in order to improve bulk density of the separator [0158] improve corrosion resistance, chemical resistance and ease of production of the fixing portion [0172] and to ensure long-term reliability and safety [Ohsawa et al.0052].
Schormann et al. is silent as to wherein the fixing member comprises a polyolefin grafted with maleic anhydride. Kawabe teaches an adhesive used in a battery comprising a polyolefin grafted with maleic anhydride. [0059].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fixing member of Schormann et 
al. comprise a polyolefin grafted with maleic anhydride as taught in Kawabe in order improve adhesive properties, durability and prevent deterioration of an electrolytic solution [Kawabe 0056-0057].     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723